Citation Nr: 1003769	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a scar, the 
residual of parietal laceration.

2.  Entitlement to service connection for presbyopia.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for depression with 
situational anxiety.

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

6.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.

7.  Entitlement to a compensable rating for residuals of a 
fracture of the right ring finger distal phalanx.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as due to asbestos exposure.

9.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to January 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in November 2009 by the 
undersigned and a transcript of this hearing has been 
associated with the claims folder.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 24, 2009, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeals 
for entitlement to a compensable rating for a scar, the 
residual of parietal laceration, entitlement to service 
connection for presbyopia, entitlement to service connection 
for bilateral pes planus, entitlement to service connection 
for depression with situational anxiety, entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, and entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities.

2.  On November 3, 2009, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal for 
entitlement to a compensable rating for residuals of a 
fracture of the right ring finger distal phalanx.

3.  The Veteran's COPD is not causally or etiologically 
related to service. 


CONCLUSIONS OF LAW


1.  The criteria for withdrawal of the appeal of entitlement 
to a compensable rating for a scar, the residual of parietal 
laceration, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal of entitlement 
to service connection for presbyopia, by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of the appeal of entitlement 
to service connection for bilateral pes planus, by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of the appeal of entitlement 
to service connection for depression with situational 
anxiety, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

5.  The criteria for withdrawal of the appeal of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

6.  The criteria for withdrawal of the appeal of entitlement 
to a 10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities, by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

7.  The criteria for withdrawal of the appeal of entitlement 
to a compensable rating for residuals of a fracture of the 
right ring finger distal phalanx by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

8.  Service connection for COPD, as due to asbestos exposure 
is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in October 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in October 2006, the 
regional office provided the Veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent post-service medical 
records, as well as providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service treatment records, VA outpatient records, 
private treatment records, and a specific VA medical opinion 
and examination pertinent to the issue on appeal.  Therefore, 
the available medical evidence and records have been obtained 
in order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeals 
concerning entitlement to a compensable rating for a scar, 
the residual of parietal laceration, entitlement to service 
connection for presbyopia, entitlement to service connection 
for bilateral pes planus, entitlement to service connection 
for depression with situational anxiety, entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities and 
entitlement to a compensable rating for residuals of a 
fracture of the right ring finger distal phalanx.  Therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.


III.  Entitlement to Service Connection for Chronic 
Obstructive Pulmonary Disease (COPD), As a Result of Asbestos 
Exposure

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he was exposed to asbestos during 
his time in the Navy.  His records indicate that he was a 
boatswain, electrical/mechanical equipment repairman in the 
Navy.  This military occupational specialty had a high 
probability of exposure to asbestos.  Consequently, the 
Veteran's exposure to asbestos in service is conceded.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Service treatment records were reviewed.  The Veteran's 
entrance examination from October 1972 did not indicate any 
respiratory abnormalities.  During service, the Veteran was 
treated for an upper respiratory infection in June 1974.  The 
Veteran's separation examination from January 1975 did not 
note any abnormalities.

Post-service records were also reviewed.  Private medical 
records indicate the Veteran underwent asbestos examinations, 
in October 1994 and November 1994, by separate private 
doctors.  The physician from October 1994, a certified chest 
radiography reader, indicated that the Veteran's chest x-ray 
revealed mild pleural plaque formation consistent with 
previous asbestos exposure.  During the November 1994 
examination, it was noted that the Veteran worked with 
asbestos during service as well as post-service.  The Veteran 
quit smoking, but had previously smoked since 1967.  He 
reported that he had dyspnea on exertion.  The physician also 
indicated that the Veteran's x-ray revealed a mild degree of 
pleural plaque formation consistent with previous asbestos 
exposure.  The Veteran was diagnosed with probable asbestos-
related lung disease involving pleura, and some degree of 
chronic obstructive pulmonary disease.  

VA outpatient records indicate the Veteran sought treatment 
in August 2006.  He was diagnosed with COPD and the physician 
noted that as a result of being in a boiler room, it is 
possible the Veteran was exposed to asbestos.  A chest x-ray 
was taken and revealed well-expanded lung fields with no 
abnormal infiltrates.  There was no active disease.  

The Veteran was afforded a VA examination in February 2007.  
The Veteran reported a history of progressive dyspnea on 
exertion over the previous 12 to 13 years.  He also reported 
a chronic unproductive cough that was sporadic during the day 
but more frequent at night.  The Veteran stated he has had 
two episodes of orthopnea in the past three to four years and 
occasional paroxysmal nocturnal dyspnea.  He also reported 
occasionally experiencing chest tightness during exertion.  
Pulmonary function tests indicated no obstruction and 
minimal, if any, restriction.  The impression was dyspnea, 
cause uncertain.  A chest x-ray was taken.  A few tiny 
granulomatous densities were present, but the lungs were 
clear of active disease.  

The examiner stated that there were no abnormalities on 
function assessment, arterial blood gases, physical 
examination, or x-ray of sufficient magnitude to account for 
the Veteran's difficulties or that reasonably incriminate an 
underlying causative condition.  The examiner stated that 
reactive airway disease, although highly unlikely, can never 
be conclusively ruled out with the tests alone.  
Additionally, the examiner stated that as compelling as the 
history of asbestos exposure might be, there was no 
corroborating radiologic evidence of related lung injury, 
because the few punctuate densities noted on the x-ray are 
highly non-specific and not recognized as a qualifying marker 
of asbestos injury.  The examiner also opined that is was 
unlikely the lesions alone were responsible for the Veteran's 
dyspnea.

An addendum opinion was obtained in March 2007.  The examiner 
reviewed the entire claims folder, which was not available in 
February 2007.  However, the information did not change the 
VA examiner's assessment.

The Veteran was treated by his private physician in October 
2009.  The physician indicated that the Veteran was seen in 
1994 for asbestos exposure related disease, during which a 
chest x-ray showed a mild degree of pleural plaque formation 
on both sides, consistent with asbestos exposure.  The 
Veteran's situation has remained stable and it was noted that 
a new x-ray was taken the day before the examination.  The 
physician indicated that the x-ray revealed some degree of 
COPD with mild pleural plaque formation.  No mass lesions 
such as to suggest mesothelioma were noted.  Lungs were clear 
to auscultation except for a few bibasilar crackles, and the 
Veteran's respiratory rate was 19.  The physician noted that 
the examination, especially the x-ray, indicates that the 
Veteran still has pleural plaque formation as would be 
expected, but this has not progressed any further into 
asbestosis or mesothelioma.  The physician opined that the 
plaques are probably related to asbestos exposure and the 
degree of respiratory impairment is mild.

The Veteran testified during the November 2009 hearing that 
he was exposed to asbestos after service, occupationally.  
However, he stated that he wore respirators and safety gear 
during the post-service exposure.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for COPD has not been 
established.  Initially, it is noted that there is no 
indication that COPD was complained of or treated in service; 
in fact, aside from a fully resolved upper respiratory tract 
infection, the Veteran's service treatment records are absent 
of any lung complaints or of any diagnosis of COPD.  
Therefore, service connection on a direct basis cannot be 
awarded.

However, the Veteran has also claimed that his in-service 
exposure to asbestos caused his COPD.  There is no doubt, and 
the Board concedes, that given his military occupation the 
Veteran was likely exposed to asbestos.  There is also self-
reported post-service exposure.  Despite this in-service 
exposure, there is no indication that any currently diagnosed 
respiratory disorder is etiologically related to this 
exposure.  To the contrary, there is a February 2007 VA 
opinion that states there is no corroborating radiologic or 
pulmonary function test evidence of an asbestos related lung 
injury.  Additionally, on two separate occasions at a VA 
outpatient center, chest x-rays did not reflect any active 
disease.  

The Board does note the 1994 and 2009 private medical 
reports, in which the physicians suggested the presence of 
pleural plaque formations and that they were probably related 
to asbestos exposure.  However, this does not suggest that 
the diagnosed COPD or dyspnea was related to the asbestos 
exposure experienced during service.  The physician in 1994 
noted that the Veteran wore only simple paper masks during 
post-service exposure and much of the exposure was 
unprotected.  To date, there is no competent medical opinion 
of record that indicates a relationship between the Veteran's 
current respiratory disorder and asbestos exposure during 
service.

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for COPD as due to asbestos exposure.


ORDER

Entitlement to a compensable rating for a scar, the residual 
of parietal laceration is dismissed.

Entitlement to service connection for presbyopia is 
dismissed.

Entitlement to service connection for bilateral pes planus is 
dismissed.

Entitlement to service connection for depression with 
situational anxiety is dismissed.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is dismissed.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is dismissed.

Entitlement to a compensable rating for residuals of a 
fracture of the right ring finger distal phalanx is 
dismissed.

Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of exposure to asbestos is 
denied.


REMAND

The Veteran is also seeking entitlement to service connection 
for bilateral hearing loss.  The Veteran testified in 
November 2009 that he suffered from acoustic trauma during 
service when a gun fired close to him.  He also asserts that 
he received hearing damage from working in boiler rooms of 
ships.  Providing the Veteran with the benefit of the doubt, 
acoustic trauma due to noise exposure is conceded, as such is 
consistent with the circumstances of the Veteran's service.  
See 38 U.S.C.A. § 1154(a).

Service treatment records were reviewed.  The Veteran's 
entrance examination from October 1972 indicated the 
Veteran's right ear had a pure tone threshold of 25 decibels 
(dB) at 500 Hertz.  Normal hearing ranges from 0 to 20 dB in 
all frequencies, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  The Veteran's entrance examination reveals some 
degree of hearing loss in the right ear.  The Veteran did not 
receive an audiogram during his separation examination in 
January 1975, but he scored 15/15 on the whispered voice 
test. 

Post-service treatment records indicate the Veteran sought 
treatment for hearing loss in September 2006 at a VA 
outpatient center.  The Veteran indicated he had post-service 
occupational noise exposure.  Several months later, in 
December 2006, the Veteran was given an audiological 
examination, during which he indicated he had an episode of 
acoustic trauma in the military.

The Board finds that a remand is necessary in order to afford 
the Veteran a VA examination.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

VA outpatient audiology examinations show the Veteran 
currently has bilateral hearing loss.  Acoustic trauma during 
service has been conceded.  However, due to the lack of a 
medical opinion concerning a nexus between the current 
disability and in-service noise exposure, there is not 
sufficient evidence to render a decision on service 
connection.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disabilities may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4).

Additionally, obtain and associate with the claims folder any 
updated medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder any updated medical 
records.

2.  Afford the Veteran a VA examination 
for bilateral hearing loss.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and to obtain a complete history of the 
Veteran's noise exposure prior to, 
during, and after his military service.  

The examiner must determine if the 
Veteran's current hearing loss 
preexisted entry into service.  The 
examiner is then asked to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
bilateral hearing loss is due to his 
noise exposure during service.

If the Veteran's current hearing loss 
is determined to have preexisted the 
Veteran's entry into service, the 
examiner must opine as to whether it is 
at least as likely as not that the 
hearing disorder was 
aggravated/increased in disability 
beyond the natural progression of the 
disease during his period of active 
duty.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  See 
38 C.F.R. § 3.655 (2009).

3.  After all of the above actions have 
been completed, and the Veteran has 
been given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the Veteran and 
his representative a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


